Citation Nr: 0515845	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
generalized anxiety disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
gastroesophageal reflux disorder (GERD), currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased initial evaluation for 
chronic cervical spine strain, currently evaluated as 10 
percent disabling.  



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to March 
2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which, inter alia, granted 
service connection for generalized anxiety disorder, GERD, 
chronic lumbar strain, and chronic cervical spine strain.  
The rating decision assigned a 10 percent evaluation to each 
disability.  The veteran's March 2004 VA Form 9 made it clear 
that he only wished to appeal the decisions listed on the 
title page of this decision.  

The veteran's claims file is associated with the RO at 
Portland, Oregon.

The issues of entitlement to increased initial evaluations 
for chronic lumbar strain and chronic cervical spine strain 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
generalized anxiety disorder results in anxiety, mild memory 
loss, anger and irritability; it does not result in flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation; or difficulty in establishing and maintaining 
effective work and social relationships. 

3.  The competent medical evidence shows that the veteran's 
GERD results in some dysphagia and pyrosis, but does not 
result in regurgitation, frequent diarrhea, nausea, weight 
loss, vomiting, or substernal, arm or shoulder pain.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 30 
percent for generalized anxiety disorder, but not higher, 
have been satisfied.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (2004).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for GERD have not been satisfied.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the July 2002 rating decision on 
appeal and the March 2004 statement of the case (SOC).  
Additionally, the RO sent the veteran a letter in March 2002 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the March 2004 
SOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records and post-service medical 
records.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
VA also conducted relevant VA medical examinations.  There is 
no indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
the issues before the Board, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  Thus, the severity of each disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an increased initial evaluation for
generalized anxiety disorder

The veteran's generalized anxiety disorder has been assigned 
a 10 percent schedular evaluation pursuant to Diagnostic Code 
9400.  Under this Diagnostic Code, a 30 percent disability 
evaluation for generalized anxiety disorder is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9411.

A 50 percent evaluation for generalized anxiety disorder is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The report of a May 2002 VA psychiatric examination provides 
that the examiner reviewed the veteran's claims file, and 
sets forth the veteran's pertinent medical history and 
subjective complaints.  After witnessing a serious motor 
vehicle accident involving the death of three people while on 
active duty, the veteran began having nightmares and a great 
deal of anxiety and anger.  The veteran reported currently 
having nightmares twice a month of the motor vehicle 
accident, typically when he was under a lot of stress or saw 
something similar to the accident.  The veteran was currently 
on Paxil.  He had attempted to stop taking it over a two week 
period on two separate occasions and each time his anger and 
agitation had returned.  The veteran was married with two 
children.  He described the marriage as happy even though he 
and his wife got in arguments related to his angry outbursts.  
He was unemployed and enrolled in an 8 week program to obtain 
a CNA certification.  He denied suicidal or homicidal 
ideation.  

On mental status examination, the veteran was alert and fully 
oriented.  Verbal attention span and problem solving were 
within normal limits.  He demonstrated a mild deficit on a 
verbal memory test, and scored in the moderately impaired 
range on a measure of abstract reasoning as he demonstrated 
overly concrete thought processes.  The general concrete 
thought process was also observed during the veteran's 
clinical interview but his thinking was logical and coherent.  
There was no evidence of delusional thinking or psychotic 
processes.  He denied auditory or visual hallucinations.  He 
was casually dressed with appropriate hygiene.  His mood was 
euthymic with an appropriate sense of humor and his insight 
and judgment were good.  

The Axis I diagnosis was generalized anxiety disorder.  The 
Axis V Global Assessment of Functioning (GAF) score was 60.  
The examiner commented that prior to Paxil, the veteran was 
having daily symptoms of anxiety, irritability, difficulty 
concentrating, restlessness, and sleep disturbance.  With the 
medication, there had been a significant decrease in the 
veteran's agitation and anxiety.  

VA treatment records show psychiatric treatment during the 
appeal period.  The veteran was given a GAF score of 60 in 
May 2002, 50 (current) and 75 (prior 12 months) in June 2002; 
50 in November 2002; and 65 in July 2003.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 30 percent initial evaluation 
for generalized anxiety disorder.  However, the preponderance 
of the evidence is against an initial evaluation in excess of 
30 percent.  

The evidence shows that the veteran's generalized anxiety 
disorder results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety, mild memory loss, anger and 
irritability.  Diagnostic Code 9411.

The evidence, however, does not show that the veteran's 
generalized anxiety disorder results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  Thus, a 50 percent evaluation is not 
warranted.  

Further, the veteran's GAF scores of 60, 50 (75), 50 and 65 
fail to show that he warrants an evaluation in excess of 30 
percent.  

By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2000).  

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 
51 and 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  A score between 51 and 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers) (emphasis in 
original).  A score between 41 and 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  Id.

Thus, the veteran's GAF scores of 60, 50 (75), 50 and 65 
demonstrate that his PTSD symptoms have ranged from mild to 
narrowly severe.  The Board finds that these scores are 
particularly probative evidence against an evaluation in 
excess of 30 percent.  They were based on detailed reviews of 
the medical record and results of mental examination.

The Board acknowledges the veteran's own assertions as to the 
severity of this disability.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether his symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence in support of an initial 
evaluation in excess of 30 percent.  

Entitlement to an increased initial evaluation for GERD

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  The veteran's service-connected 
GERD has been evaluated as 10 percent disabling by analogy 
under Diagnostic Code 7346, hiatal hernia.  

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  Diagnostic Code 7346.  

The report of a May 2002 VA examination provides that the 
examiner reviewed the veteran's claims file, and sets forth 
the veteran's pertinent medical history and subjective 
complaints.  The report provides that the veteran was 
initially put on Prilosec with good control.  He was later 
switched to AcipHex and was having good control since he went 
on the proton pump inhibitors (PPIs).  Regarding dysphagia, 
he reported that he had to carefully chew before swallowing 
or he would get a large lump in his throat and an acid 
sensation in his mouth and need to drink a large amount of 
milk to get it down.  These episodes occurred about five 
times a month.  Before he went on PPIs, he was having 
constant burning in the epigastric and chest areas but this 
symptom had been eliminated with the PPIs.  He denied 
hematemesis or melena.  He had experienced problems with 
regurgitation after swallowing and eating prior to his use of 
PPIs.  This was no longer a problem.  He denied vomiting and 
nausea and had no history of upper endoscopy or dilatation.  
He ate a varied diet with no restrictions.  His weight had 
increased from 189 pounds one year earlier to 207 pounds.  On 
physical examination, the veteran's abdomen was soft, with no 
mass, megaly, tenderness or bruits.  The pertinent diagnosis 
was GERD, under treatment.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for GERD.  The Board is cognizant that the VA 
examination report indicates some dysphagia and pyrosis.  
However, the record is negative for regurgitation, frequent 
diarrhea, nausea, weight loss, vomiting, substernal or arm or 
shoulder pain, or any opinion or medical findings that the 
veteran's disability produced considerable impairment of 
health.  Moreover, the veteran's use of PPIs has resulted in 
great improvement in his GERD.  

The Board acknowledges the veteran's own contentions as to 
the severity of this disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone, 
supra.  However, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as 
whether his symptoms satisfy diagnostic criteria.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence in support of his claim.

As the preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for generalized anxiety 
disorder and an initial evaluation in excess of 10 percent 
for GERD, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

A 30 percent initial evaluation for generalized anxiety 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for GERD is 
denied.  





REMAND

A preliminary review of the record indicates that the two 
remaining issues require additional evidentiary development.

The Board observes that effective September 26, 2003, changes 
were made to some of the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  His most 
recent VA examination of the spine occurred in May 2002, and 
may not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, further 
development, in the form of a new VA examination, and 
readjudication are warranted.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected lumbar and 
cervical strains.  All indicated tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should assess 
the extent of functional and industrial 
impairment caused by each of the 
veteran's service-connected spine 
disabilities.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the lumbar or 
cervical spine during flare-ups or 
repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the lumbar or cervical strain the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Then, the RO should readjudicate the 
veteran's claims for increased initial 
evaluations for chronic lumbar strain and 
chronic cervical spine strain, to include 
consideration of the revised regulatory 
criteria for rating spine disabilities 
found in 38 C.F.R. § 4.71a, effective 
September 26, 2003.  If either of the 
benefits sought on appeal remain denied, 
the veteran should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues, to include the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a, effective September 26, 2003.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


